Dismissing appeal.
The judgment appealed from was rendered on the 10th day of January, 1940. The appeal was granted by the circuit court on the 16th day of March, 1940. Appellant filed in the circuit clerk's office a schedule for a partial record on August 13, 1940, more than 90 days after the granting of the appeal.
Upon the authority of Subsection 4, Section 737, of the Civil Code of Practice, as construed in Nelson County v. Bardstown 
Louisville Turnpike Co., 72 S.W. 1104, 24 Ky. Law Rep. 2056; Louisville  N. Ry. Co. v. Brice, 83 Ky. 210, 7 Ky. Law Rep. 180; Stidham v. Lee County, 150 Ky. 191, 150 S.W. 10 and Paducah  Illinois R. Co. v. Albritton, 174 Ky. 270,191 S.W. 879, 880, appellees' motion to dismiss the appeal must be, and hereby is, sustained.
The appeal is dismissed without prejudice to the right of appellant to perfect an appeal in this court.